United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HUNTER HOLMES McGUIRE VA MEDICAL
CENTER, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jennifer D. Marshall, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0687
Issued: March 31, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2019 appellant, through her representative, filed a timely appeal from an
October 31, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated July 16, 2020, the Board exercised its discretion and denied the request, finding
that the arguments on appeal could adequately be addressed based on the case record. Order Denying Request for
Oral Argument, Docket No. 19-0687 (issued July 16, 2020).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.4
ISSUES
The issues are: (1) whether OWCP abused its discretion by denying appellant’s request
for authorization of lumbar spine surgery; and (2) whether appellant has met her burden of proof
to establish expansion of the acceptance of her claim to include additional medical conditions.
FACTUAL HISTORY
This case has previously been before the Board on a different issue.5 The facts and
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference. The relevant facts are as follows.
On August 17, 2004 appellant, then a 40-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on August 16, 2004 she sustained injuries when attempting to restrain
a patient while in the performance of duty. She explained that the patient fell on her right
arm/shoulder while trying to get out of bed, pulling her over the bed railing. Appellant stopped
work on the date of injury and did not return. OWCP assigned the claim File No. xxxxxx603,6
and on September 30, 2004, accepted it for right shoulder contusion and right elbow contusion.
On March 23, 2005 it expanded the accepted conditions to include sprain of back, lumbar region.
OWCP paid appellant wage-loss compensation on the supplemental rolls as of October 1, 2004,
and on the periodic rolls as of July 10, 2005.
Relevant medical evidence includes an August 18, 2004 report in which Dr. Sidney R.
Jones, III, an attending Board-certified internist, noted a history that appellant had been injured at
work by a combative patient two days prior. Dr. Jones described examination findings and
diagnosed cervical and lumbar strains/strain and tendinitis in the shoulder, elbow, and wrist, and
ulnar neuropathy with exacerbation. He continued to provide appellant medical treatment.

3

5 U.S.C. § 8101 et seq.

4

The Board notes that following the October 31, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
5

Docket No. 16-0128 (issued April 8, 2016).

6

On December 2, 2003 appellant filed an occupational disease claim (Form CA-2) alleging that she sustained carpal
tunnel syndrome and ulnar nerve compression in the performance of duty. OWCP assigned File No. xxxxxx443. On
September 27, 2004 she filed another occupational disease claim alleging that a right carpal tunnel release resulted in
persistent chronic right arm pain with reactive depression and anxiety that was directly related to an accepted workrelated injury. OWCP assigned File No. xxxxxx705. On December 8, 2004 OWCP administratively combined File
Nos. xxxxxx603, xxxxxx443, and xxxxxx705, with the present case, File No. xxxxxx603, serving as the master file.

2

On January 13, 2005 Dr. Edward R. Isaacs, a Board-certified neurologist, performed a
second opinion evaluation for OWCP. He noted appellant’s descriptions of her employment
injuries and medical care. Following an extensive examination, Dr. Isaacs found no evidence of
loss of normal function or of any significant pain on musculoskeletal evaluation. He indicated that
appellant had no restrictions, based on his physical findings.
Diagnostic studies included a May 16, 2005 magnetic resonance imaging (MRI) scan of
the lumbar spine that demonstrated mild facet degenerative changes in the lower lumbar spine. A
December 29, 2007 MRI scan of the cervical spine demonstrated no fracture or herniated disc with
mild multilevel spondylosis. A lumbar spine MRI scan of the same date demonstrated a moderate
diffuse disc bulge at L5-S1 with probable disc protrusion.
On July 20, 2009 appellant filed a notice of recurrence (Form CA-2a) asserting that she
sustained consequential cervical and lumbar conditions as shown on MRI scans and other imaging
studies.
A January 14, 2010 cervical spine MRI scan indicated mild cervical spondylosis had
possibly progressed since a 2004 study, with mild central canal stenosis at C4-5, and foraminal
narrowing at C3-T1.
By report dated January 16, 2010, Dr. Lawrence Manning, an orthopedic surgeon serving
as DMA, noted that the accepted conditions were multiple and included lumbar sprain and pain in
limb but that a cervical condition had not been accepted. He indicated that medical records
documented lumbar degenerative disc disease, facet arthrosis of the lumbar spine, a bulging of
disc at L5-S1 with right S1 radiculitis, and mild degenerative changes of the cervical spine. The
DMA advised that it was as likely as not that the L5-S1 disc herniation was a consequence of one
or more of her employment injuries. On February 3, 2010 OWCP notified Dr. Manning that it was
going to accept disc herniation at L5-S1 as a consequential injury and asked him whether
degenerative disc disease of the lumbar spine should also be accepted as a consequential injury.
In a February 13, 2010 response, he indicated that degenerative disc disease was probably
preexisting.
By decision dated March 9, 2010, OWCP expanded the acceptance of the claim to include
lumbar disc herniation without myelopathy. By separate decision dated March 9, 2010, it found
that appellant had not met her burden of proof to establish that cervical and lumbar degenerative
disc disease were caused by employment factors.
A May 16, 2012 cervical spine MRI scan noted that there had been relatively mild interval
progression of degenerative changes since 2007. A December 6, 2013 upper extremity
electromyogram and nerve conduction velocity study demonstrated in relevant part left chronic
partial C5 radiculopathy. An April 26, 2014 MRI scan of the lumbar spine demonstrated a mild
disc protrusion at L5-S1 with mild central canal stenosis. A cervical spine MRI scan of same date
demonstrated mild degenerative changes. The study indicated that when compared to a May 16,
2012 scan, no substantial change was demonstrated.
Dr. Charles Matthew Gibellato, a Board-certified physiatrist, began pain management on
August 29, 2014. He diagnosed chronic neck and low back pain with cervical and lumbar

3

degenerative disc disease, myofascial pain syndrome/fibromyalgia, and bilateral sacroiliitis. On
an attending physician’s report (Form CA-20) dated September 17, 2014, Dr. Gibellato noted that
on August 16, 2004 appellant was injured by a combative patient and this caused neck, back, and
right upper extremity injuries. He advised that this caused cervical radiculopathy, cervical
stenosis, a cervical disc bulge/herniation, cervical degeneration, bilateral carpal tunnel, lumbar
radiculopathy, and fibromyalgia.
On April 21, 2015 Dr. Jed Vanichkachorn, a Board-certified orthopedic surgeon, noted that
appellant was transitioning into his care. He described appellant’s complaint of radiating low back
pain that was worsening and described her past medical history. Physical examination
demonstrated moderate tenderness of the lumbosacral spine. Dr. Vanichkachorn diagnosed low
back pain and acquired spondylolisthesis. On July 8, 2015 he noted seeing appellant in follow-up
for lumbar pain.
In correspondence dated September 25, 2015, Dr. Gibellato, who continued pain
management, related that appellant continued to have chronic neck and back pain and hand
numbness and opined that these conditions were due to the August 16, 2004 work incident. In
December 23, 2015 correspondence, he indicated that he had been appellant’s treating physiatrist
for her chronic pain condition for years and described her pain management. Dr. Gibellato advised
that her current conditions included exacerbation of ﬁbromyalgia, chronic neck pain, cervical
degenerative disc disease with C5-6 radiculopathy, cervical stenosis, cervical disc bulge/
herniation, cervical spondylosis, right rotator cuff tendinitis, shoulder impingement, de Quervains
tenosynovitis of the right thumb, bilateral carpal tunnel syndrome, chronic low back pain with
lumbar degenerative disc disease, lumbar facet arthropathy, and chronic right L5 and S1
radiculopathy. He advised that, due the above listed conditions, which were permanent, and
caused widespread pain, appellant could not perform her prior work duties but could work with
modifications and accommodations such as telework. Dr. Gibellato continued appellant’s pain
management through August 2016.
A January 21, 2016 MRI scan of the lumbar spine demonstrated a mild disc protrusion at
L5-S1 with mild central canal stenosis. It noted that since the April 26, 2014 study, a synovial
cyst had arisen from the facet joint causing severe right lateral recess stenosis at L5-S1 and
effacement of nerve roots extending to the right L5-S1 foramen and otherwise, no interval change.
In correspondence dated June 15, 2016, Dr. Abilio A. Reis, a Board-certified orthopedic
surgeon, noted that he first saw appellant on January 7, 2016 for lower back and right lower
extremity complaints related to an August 16, 2004 work injury. He also noted MRI scan findings
of a synovial cyst at L5-S1 and spondylolisthesis at L4-5 with stenosis. Dr. Reis indicated that
appellant had exhausted nonoperative measures without finding relief and advised that it was
reasonable to proceed with surgical decompression and fusion. He repeated this opinion on
June 23, 2016.
A June 22, 2016 lumbar MRI scan demonstrated degenerative disc disease and facet
arthropathy at L4-5 and L5-S1 with bilateral lateral recess narrowing and bilateral neural foraminal
narrowing at those levels.

4

In correspondence dated August 10, 2016, appellant requested that her claim be expanded
to include the conditions of chronic neck, shoulder, and back pain; degenerative disc disease; L5S1 disc herniation with tear and severe lateral recess stenosis; facet arthropathy with L4 synovial
cyst; a temporomandibular joint (TMJ) condition; fibromyalgia/myalgia; cervical radiculopathy of
both arms; cervical stenosis, cervical spondylosis; C3-6 disc bulging; and lumbar
spondylolisthesis. She indicated that the medical evidence of record indicated that these conditions
were caused by the August 16, 2004 employment injury.
On November 3, 2016 Dr. Vanichkachorn noted that he had last seen appellant 16 months
prior and that she had complaints of continuing low back pain that radiated into both legs. He
reviewed lumbar MRI scans and found tenderness on examination of the lumbosacral spine with
decreased range of motion. Dr. Vanichkachorn diagnosed worsening spinal stenosis at L4-5 due
to a large synovial cyst. He recommended lumbar fusion.
Dr. Vanichkachorn completed an attending physician’s report (Form CA-20) on
December 23, 2016. He noted work injuries in 1993, 1997, 2002, and 2004 to the neck, back, both
shoulders, and right elbow, wrist, and hand. Dr. Vanichkachorn advised that these caused lumbar
stenosis, spondylolisthesis, and disc degeneration. He stated that appellant had no injuries other
than work injuries, and that the 2004 work injury exacerbated previous injuries.
Dr. Vanichkachorn again noted that a lumbar synovial cyst seen on x-ray caused stenosis.
A December 31, 2016 MRI scan of the cervical spine demonstrated multilevel degenerative
disc disease and joint hypertrophy with mild spinal canal stenosis extending from C3-4 through
C6-7, and multilevel neuroforaminal narrowing ranging from mild to severe, worst at the C6-7 and
C5-6 levels. A February 14, 2017 myelogram of the lumbar spine indicated that L4-5
demonstrated severe spinal stenosis while standing and minimal/mild stenosis with mild anterior
extradural defect at L5-S1. A computerized tomography (CT) scan of the lumbar spine of same
date demonstrated L4-5 advanced chronic facet arthrosis, disc bulge/protrusion greater on the left
and degenerative changes related to contact between the posterior spinous processes with at least
moderate spinal stenosis and left greater than right foraminal stenosis. At L5-S1 there was a broadbased posterior central disc bulge/protrusion with minimal stenosis.
On April 12, 2017 OWCP asked its DMA for an opinion regarding the necessity for the
surgery recommended by Dr. Reis. In an undated response, Dr. Arnold T. Berman, a Boardcertified orthopedic surgeon serving as DMA, noted his review of an April 12, 2017 statement of
accepted facts (SOAF) and medical evidence up to February 14, 2017, and advised that no surgery
was warranted for the lumbar spine, SI joints, or cervical spine. The DMA also indicated that there
was no basis to expand the accepted conditions.
Dr. Vanichkachorn performed L4-5, L5-S1 laminectomy with L4-5 fusion on
April 13, 2017. The operative report noted that a large synovial cyst was also removed.
Preoperative and postoperative diagnoses were lumbar spondylolisthesis at L4-5, lumbar stenosis
at L3-4 and L4-5, and facet arthropathy and facet cyst at L4-5.
By decision dated June 16, 2017, OWCP denied authorization for the April 13, 2017
lumbar spine surgery. It found that the evidence of record did not support that the surgery was
medically necessary to address the effects of appellant’s work-related conditions.

5

On July 7, 2017 OWCP asked Dr. Berman, the DMA, to again comment on the need for
lumbar surgery recommended by Dr. Reis. It again forwarded the April 12, 2017 SOAF and some
medical reports. In a July 20, 2017 addendum report, the DMA essentially repeated his prior
report. He again advised that surgery was not indicated.
On July 7, 2017 OWCP referred appellant to Dr. Chester DiLallo, a Board-certified
orthopedic surgeon, for a second opinion evaluation. It requested that he provide an opinion, based
on an attached SOAF regarding appellant’s limitations, any period of total disability, whether she
could perform her regular position, if she had employment-related residuals, and whether
additional conditions should be accepted.
In an August 1, 2017 report, Dr. DiLallo noted his review of appellant’s medical records
including an April 21, 2017 SOAF. He related that appellant told him she had additional accepted
conditions but that his opinion was based on the information provided by OWCP. Dr. DiLallo
wrote that appellant told him that on August 16, 2004 an uncontrollable patient fell on her, pinning
her under his body, and this affected her entire right side, with continuing neck and back
symptoms, and pain in her right hip. He noted that she was right-handed, walked with a cane in
her right hand, and that she reported that her left sciatic pain had significantly decreased following
surgery. Dr. DiLallo described extensive cervical and lumbar spine examination findings.
In response to OWCP’s questions, Dr. DiLallo indicated that it was notable that appellant
did not have strong objective findings on physical examination but did have MRI scan ﬁndings
with resolution of symptoms referable to her lower extremities following her recent lumbar
surgery. He opined that she had no measurable percent of impairment, and advised that, while she
could not perform the duties of a registered nurse, she could be gainfully employed with
restrictions on standing, sitting, bending, and lifting referable to the lumbar spine, and with
restrictions to pushing, pulling, and overhead work referable to the cervical spine. Dr. DiLallo
indicated that the only periods of total disability would be immediately following injections of no
more than three days, and for a total of six months following the April 2017 lumbar surgery. He
saw no need for continued physical therapy after she had completed the postoperative regimen,
but noted that she would need continued supportive medication. As to residuals, Dr. DiLallo
indicated that, based on physical examination, his review of medical records including diagnostic
studies, it was reasonable to project that she would have no residuals referable to her back or lower
extremities following a postoperative period. He further opined that, given the progression of
symptoms referable to the cervical area and appellant’s immediate post injury complaints, the
cervical conditions that had been identiﬁed and treated were related to the work injury.
As to the need for the lumbar surgery, Dr. DiLallo noted that appellant had persistent
symptoms, which were most likely referable to the degenerative disc disease which was a
progression of her injury as shown on sequential MRI scans. He opined that the April 2017 surgery
was obviously needed and was warranted. On an attached work capacity evaluation (Form OWCP5c), Dr. DiLallo wrote that appellant could perform eight hours of limited-duty work daily and
described specific permanent restrictions. He recommended monthly follow-up for pain
management, continued psychological support, and annual follow-up by the operating spine
surgeon.

6

OWCP requested clarification from Dr. DiLallo on August 30, 2017. It referenced
diagnostic studies and asked that he advise if the medical evidence of record supported that the
April 2017 surgical procedure was causally related and medically necessary based on accepted
condition of lumbar disc herniation without myelopathy. OWCP further asked if cervical spine
surgery was warranted and attached a copy of appellant’s position description. It asked if appellant
could return to this position, or any nurse position, without restrictions.
In a supplemental report dated September 6, 2017, Dr. DiLallo noted that he had reviewed
his August 1, 2017 report and the SOAF. He advised that, since a disc herniation without
myelopathy had been accepted, then the April 12, 2017 surgery was necessary, and that the
removal of the synovial cyst, which was a consequential condition, was incident to that procedure.
In regard to the cervical spine, Dr. DiLallo noted that it was not an accepted condition and opined
that it was the result of aging and normal wear and tear. He further opined that appellant could
perform nursing duties as long as pushing, pulling, lifting, or carrying heavy materials were not
required.
By decision dated October 17, 2017, OWCP again noted that the June 16, 2017 decision
had been superseded. It found that updated evidence did not support that the April 13, 2017 lumbar
spine surgery was medically necessary to address the effects of the August 16, 2004 work injury
and denied that the claim should be expanded to include cervical and lumbar spine conditions.
OWCP indicated that the synovial cyst at L4-5 was accepted and “authorization was granted
diagnostically.”
On August 17, 2018 appellant requested reconsideration.
In undated correspondence received by OWCP on September 5, 2018, Dr. Vanichkachorn
noted that he first evaluated appellant for lower back complaints on April 21, 2015. He described
her subsequent care up to and including the April 13, 2017 lumbar spine surgery.
Dr. Vanichkachorn indicated that removal of a synovial cyst at surgery was necessary for proper
decompression of the L4-5 and L5-S1 nerve roots. He further advised that, due to existing
instability, a lumbar fusion was done at the L4-5 level. Dr. Vanichkachorn opined that appellant’s
spondylolisthesis and stenosis were not a new injury but the result of the natural degenerative
progression related to her previous lumbar spine injury. He maintained that lumbar stenosis and
spondylolisthesis should be accepted conditions and that the lumbar surgery was indicated and
necessary, relating that she had steady progression from her work injury to an endpoint when
surgery became necessary.
On October 16, 2018 appellant again requested reconsideration of the October 17, 2017
decision. She submitted evidence previously of record, and medical literature regarding the lumbar
and cervical spines. Appellant also submitted a number of treatment notes describing her medical
management.
By decision dated October 31, 2018, OWCP denied modification.

7

LEGAL PRECEDENT -- ISSUE 1
Section 8103 of FECA provides that the United States shall furnish to an employee who is
injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly compensation.7
To be entitled to reimbursement of medical expenses, a claimant has the burden of proof
to establish that the expenditures were incurred for treatment of the effects of an employmentrelated injury or condition. Proof of causal relationship in a case such as this must include
supporting rationalized medical evidence.8 In order for a surgical procedure to be authorized, a
claimant must submit evidence to show that the surgery is for a condition causally related to an
employment injury and that it is medically warranted. Both of these criteria must be met in order
for OWCP to authorize payment.9
In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under FECA. OWCP has the general objective of
ensuring that an employee recovers from his or her injury to the fullest extent possible in the
shortest amount of time. It therefore has broad administrative discretion in choosing means to
achieve this goal. The only limitation on OWCP’s authority is that of reasonableness.10 Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.11
While OWCP is obligated to pay for treatment of employment-related conditions, the
employee has the burden of proof to establish that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP abused its discretion in denying appellant’s request for
authorization of lumbar surgery.
OWCP accepted appellant’s claim for a back sprain, lumbago, displacement of lumbar
intervertebral disc, and a lumbar synovial cyst. Two attending orthopedic surgeons, Dr. Reis and
7

5 U.S.C. § 8103; see B.H., Docket No. 17-0479 (issued March 19, 2019); Dona M. Mahurin, 54 ECAB
309 (2003).
8

M.G., Docket No. 19-1791 (issued August 13, 2020); M.B., 58 ECAB 588 (2007).

9

M.G., id.; R.C., 58 ECAB 238 (2006).

10

D.K., Docket No. 20-0002 (issued August 25, 2020).

11

D.K., id.; Daniel J. Perea, 42 ECAB 214 (1990).

12

P.L., Docket No. 18-0260 (issued April 14, 2020); Kennett O. Collins, Jr., 55 ECAB 648 (2004).

8

Dr. Vanichkachorn recommended lumbar surgery. Dr. Reis reported back and right lower
extremity complaints related to an August 16, 2004 work injury. On June 15 and 23, 2016 he
noted that appellant had exhausted nonoperative measures and advised that it was reasonable to
proceed with lumbar surgery. On November 3, 2016 Dr. Vanichkachorn stated that appellant’s
spinal stenosis was worsening and noted an MRI scan finding of a large synovial cyst that caused
stenosis. He recommended lumbar fusion. On December 23, 2016 Dr. Vanichkachorn noted
appellant’s work injuries and advised that the 2004 injury exacerbated previous injuries. On
April 13, 2017 he performed L4-5, L5-S1 laminectomy and L4-5 fusion. Dr. Vanichkachorn also
removed a large synovial cyst. He later opined that appellant’s spondylolisthesis and stenosis were
not a new injury but the result of the natural degenerative progression related to her previous
lumbar spine injury. Dr. Vanichkachorn maintained that lumbar stenosis and spondylolisthesis
should be accepted conditions and that the lumbar surgery was indicated and necessary, relating
that she had steady progression from her work injury to an endpoint when surgery became
necessary.
In an August 1, 2017 report, Dr. DiLallo, an OWCP referral physician, noted that
appellant’s persistent lumbar symptoms were most likely referable to the degenerative disc disease,
which was a progression of her work injury as shown on sequential MRI scans. He opined that
the April 2017 surgery was obviously needed and was warranted.
OWCP asked its DMA Dr. Berman to comment on Dr. Reis’ recommendation for lumbar
surgery.
However, it does not appear that OWCP provided Dr. Berman either
Dr. Vanichkachorn’s or Dr. DiLallo’s reports. In reports in April and July 2017 that were
essentially the same, Dr. Berman did not indicate that he reviewed reports from either physician.
The Board thus finds that these reports from the DMA are of diminished probative value because
he did not review all relevant medical evidence regarding the questions presented.13
As both Dr. Reis and Dr. Vanichkachorn recommended lumbar surgery, and Dr. DiLallo,
OWCP’s referral physician, advised that the surgery was needed due to progression of appellant’s
lumbar condition from the 2004 employment injury, the Board finds that OWCP abused its
discretion in denying authorization for the April 1, 2017 surgery.14
LEGAL PRECEDENT -- ISSUE 2
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.15

13

See G.B., Docket No. 20-0750 (issued October 27, 2020); D.B., Docket No. 19-0663 (issued August 27, 2020).

14

See generally R.B., Docket No. 19-1466 (issued April 9, 2020); see G.S., Docket No. 13-0057 (issued
August 26, 2013).
15

J.R., Docket No. 20-0292 (issued June 26, 2020); Jaja K. Asaramo, 55 ECAB 200 (2004).

9

To establish causal relationship, the employee must submit rationalized medical opinion
evidence.16 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the accepted employment injury.17 The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.18
ANALYSIS -- ISSUE 2
The Board finds that this case is not in posture for decision.
Appellant requested that OWCP accept additional lumbar conditions including
degenerative disc disease, L5-S1 disc herniation with tear and severe lateral recess stenosis, facet
arthropathy with L4 synovial cyst, and lumbar spondylolisthesis. OWCP has accepted lumbar
conditions of sprain of back, lumbar region, displacement of lumbar intervertebral disc without
myelopathy, and a lumbar synovial cyst. In its October 17, 2017 decision, it denied the expansion
of the acceptance of the claim to include additional medical conditions. In its October 31, 2018
decision, OWCP denied modification of the October 17, 2017 decision.
On November 3, 2016 Dr. Vanichkachorn diagnosed worsening spinal stenosis at L4-5 due
to a large synovial cyst. On December 23, 2016 he noted work injuries in 1993, 1997, 2002, and
advised that these caused lumbar stenosis, spondylolisthesis, and disc degeneration.
Dr. Vanichkachorn stated that appellant no injuries other than work injuries, and that the 2004
work injury exacerbated previous injuries. The April 13, 2017 operative report noted pre and
postoperative diagnoses of lumbar spondylolisthesis at L4-5, lumbar stenosis at L3-4 and L4-5,
and facet arthropathy and facet cyst at L4-5. Dr. Vanichkachorn later opined that appellant’s
spondylolisthesis and stenosis were not a new injury but the result of the natural degenerative
progression related to her previous lumbar spine injury. He maintained that lumbar stenosis and
spondylolisthesis should be accepted conditions and that the lumbar surgery was indicated and
necessary, relating that she had steady progression from her work injury to an endpoint when
surgery became necessary.
Dr. Vanichkachorn is a Board-certified physician who is qualified in his field of medicine
to render rationalized opinions on the issue of causal relationship. The Board finds that, although
his reports are insufficient to discharge appellant’s burden of proof that the diagnosed lumbar
stenosis and spondylosis were caused or aggravated by the accepted August 16, 2014 employment
injury, his reports constitute substantial evidence in support of appellant’s claim, and provide
sufficient rationale to require further development of the case record by OWCP.19
Dr. Vanichkachorn provided a detailed history of injury, referenced objective medical reports
16

E.W., Docket No. 20-0338 (issued October 9, 2020).

17

L.P., Docket No. 20-0609 (issued October 15, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

18

J.L., Docket No. 20-0717 (issued October 15, 2020); James Mack, 43 ECAB 321 (1991).

19

See B.F., Docket No. 20-0990 (issued January 13, 2021); Y.D., Docket No. 19-1200 (issued April 6, 2020).

10

demonstrating injury, expressed his opinion on causal relationship within a reasonable degree of
medical certainty, and provided an explanation as to the cause of appellant’s diagnosed lumbar
stenosis and spondylosis, noting that the accepted synovial cyst caused lumbar stenosis. His
opinion raises an inference of causal relationship sufficient to require further development of the
case record by OWCP.20
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares the responsibility in the development of the evidence to see that
justice is done.21
The case shall therefore be remanded for OWCP to refer appellant, the case record, and a
SOAF to a specialist in the appropriate field of medicine for an evaluation and a rationalized
medical opinion on whether appellant’s accepted work injuries caused, contributed to, or
aggravated her diagnosed lumbar conditions. If the physician opines that the diagnosed lumbar
conditions are not causally related to the employment incident, he or she must explain with
rationale how or why their opinion differs from that of Dr. Vanichkachorn. Following this and
other such further development as OWCP deems necessary, it shall issue a de novo decision.
The Board also finds that a conflict in medical evidence has been created regarding whether
the claimed cervical conditions are work related.
Appellant also requested that cervical conditions of radiculopathy of both arms, cervical
stenosis, cervical spondylosis, and C3-6 disc bulging be accepted. Serial cervical diagnostic
studies revealed multilevel degenerative disc disease and foraminal narrowing. OWCP has not
accepted any cervical conditions.
Section 8123(a) of FECA provides, in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”22 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.23 Where a case is referred to an impartial medical
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based on a proper factual background, must be given special weight.24
Dr. Gibellato began pain management on August 29, 2014 and continued to treat appellant
through October 2016. On September 17, 2014 he noted a history that a combative patient had
20

See A.D., Docket No. 20-0758 (issued January 11, 2021); John J. Carlone, 41 ECAB 354 (1989); Horace
Langhorne, 29 ECAB 820 (1978).
21

C.R., Docket No. 20-1102 (issued January 8, 2021); K.P., Docket No. 18-0041 (issued May 24, 2019).

22

5 U.S.C. § 8123(a).

23

T.J., Docket No. 20-0721 (issued November 17, 2020).

24

Id.

11

injured appellant on August 16, 2004 and this caused cervical radiculopathy, cervical stenosis, a
cervical disc bulge/herniation, and cervical degeneration. In correspondence dated September 25
and December 23, 2015, Dr. Gibellato reiterated that the work injury caused cervical conditions.
Dr. DiLallo, OWCP’s referral physician, provided an extensive evaluation for OWCP
dated August 1, 2017. In that initial report, he advised that, given the progression of symptoms
referable to the cervical area and appellant’s immediate post injury complaints, the cervical
conditions that had been identiﬁed and treated were related to the work injury. However, upon
further questioning by OWCP, Dr. DiLallo acknowledged on September 6, 2017 that appellant’s
diagnosed cervical conditions had not been accepted. He provided physical restrictions referable
to the cervical spine but opined that appellant’s cervical diagnoses were the result of aging and
normal wear and tear.
Both Dr. Gibellato and Dr. DiLallo provided a description of appellant’s September 16,
2004 employment injury and provided rationale for their respective findings based on their review
of the medical evidence and findings on examination. The Board, therefore, finds a conflict in
medical opinion regarding whether appellant sustained cervical conditions causally related to or
as a consequence of her August 16, 2004 employment injury.25 Under section 8123(a) of FECA,
OWCP must resolve this conflict by referring appellant, together with the case record and an
SOAF, to an impartial medical specialist.26
On remand OWCP shall refer appellant, along with the case file and an SOAF, to an
appropriate specialist for an impartial medical evaluation and a report including a rationalized
opinion as to whether appellant’s diagnosed cervical conditions are causally related to the accepted
September 16, 2004 employment injury. Following this and other such development as OWCP
deems necessary, it shall issue a de novo decision regarding her claim for employment-related
cervical conditions.
CONCLUSION
The Board finds that OWCP abused its discretion by denying appellant authorization for
April 13, 2017 lumbar spine surgery. The Board further finds that the case is not in posture for
decision regarding whether appellant has met her burden of proof to establish expansion of the
acceptance of her claim to include additional medical conditions.

25

See D.B., Docket No. 20-1142 (issued December 31, 2020).

26

Supra note 22; see T.T., Docket No. 19-0544 (issued August 14, 2020).

12

ORDER
IT IS HEREBY ORDERED THAT the October 31, 2018 decision of the Office of
Workers’ Compensation Programs is reversed, in part, and set aside, in part. The case is remanded
to OWCP for further proceedings consistent with this decision of the Board.
Issued: March 31, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

